United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 14, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-11313
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JESUS RAMIREZ-CADENA,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:05-CR-44-2
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Jesus Ramirez-Cadena (Ramirez) has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).      Ramirez has not filed

a response.     Our independent review of the record and counsel’s

brief discloses no nonfrivolous issue for appeal.     Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the APPEAL IS DISMISSED.        See 5TH

CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.